UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7943



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM EARL MARSHALL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-91-195)


Submitted:   February 14, 2002         Decided:     February 27, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Earl Marshall, Appellant Pro Se. Mark Timothy Calloway,
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Earl Marshall appeals from the district court’s order

denying his motion challenging the sufficiency of the indictment

under Fed. R. Crim. P. 12(b)(2).       We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court.        United

States v. Marshall, No. CR-91-195 (W.D.N.C. Oct. 2, 2001).          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              AFFIRMED




                                   2